OPINION AND ORDER

Pursuant to SCR 3.370(6) and (7), Attorney G. William Blackburn, Jr. of Louisville has requested a review of a recommendation by the Board of Governors of the Kentucky Bar Association which was to the effect that Blackburn be suspended from the practice of law for a term of six months. He was found to be guilty of 1) violation of SCR 3.130-1.16(d) by neglecting to timely surrender a client’s file after termination of employment; 2) violation of SCR 3.130-8.1(b) by knowingly failing to respond to a lawful demand for information from disciplinary authority; 3) violation of SCR 3.130-1.3 by failure to timely respond to discovery and failure to appear at a scheduled trial; and 4) violation of SCR 3.130-1.16(d) by, upon learning of his discharge, refusing to timely surrender to successor counsel papers and property to which the client was entitled.
Upon our review of the record, we find that the evidence did not support additional charges that had been instigated against the respondent and for which he was found not guilty. We determine that the respondent has conducted himself in a manner tending to bring the bench and bar into disrepute, but from our independent review of the record and findings, and taking into account that a recommendation for a six-month’s suspension is excessive, we conclude that a 59-day suspension is an appropriate penalty.
IT IS ORDERED that
1) G. William Blackburn, Jr. is suspended from the practice of law in the Commonwealth of Kentucky, commencing with the date of the entry of this order, for a term of 59 days.
2) G. William Blackburn, Jr. shall pay the costs of this action.
LAMBERT, LEIBSON, REYNOLDS, SPAIN and STUMBO, JJ., concur..
*878WINTERSHEIMER, J„ dissents by separate opinion in which STEPHENS, C.J., joins.
ENTERED: September 29, 1994.
/s/ Rubert F. Stephen Chief Justice